Citation Nr: 1220218	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-45 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma or chronic fatigue syndrome.

3.  Entitlement to an effective date earlier than May 26, 2009, for the grant of a 40 percent evaluation for chronic fatigue syndrome.  

4.  Entitlement to an increased evaluation for chronic fatigue syndrome, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased evaluation for asthma, currently evaluated as 60 percent disabling.

6.  Entitlement to service connection for headaches, currently evaluated as 50 percent disabling.  

7.  Entitlement to an increased evaluation for bilateral flat feet, currently evaluated as 10 percent disabling.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to July 1995.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which assigned a 40 percent evaluation for chronic fatigue syndrome, effective May 26, 2009.  This rating decision also denied increased evaluations for asthma, headaches, and bilateral flat feet.  

This case is also on appeal from a January 2010 rating decision that denied a TDIU, a May 2010 rating decision that denied service connection for bilateral hearing loss, and a December 2010 rating decision that denied service connection for sleep apnea, secondary to service connected disability.  

The issues of entitlement to increased evaluations for chronic fatigue syndrome, asthma, headaches and flat feet, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was initially demonstrated more than one year after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss is related to active duty.  

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran incurred sleep apnea during active duty.

3.  The Veteran's claim for an increased evaluation for chronic fatigue syndrome was received by the RO on May 26, 2009; no earlier communication can be construed as an informal claim for an increased evaluation. 

4.  From the evidence of record between May 26, 2008, and May 26, 2009, it is not factually ascertainable that the Veteran's chronic fatigue syndrome warranted an increased evaluation.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Sleep apnea was incurred during active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for an effective date prior to May 26, 2009, for the grant of a 40 percent evaluation for chronic fatigue syndrome have not been met.  38 U.S.C.A. § 5110 , 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.155, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, the Board is granting in full the claim for service connection for sleep apnea.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the effective date of the 40 percent evaluation for chronic fatigue syndrome.  The Veteran's filing of a notice of disagreement as to the effective date assigned in the June 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03; 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The August 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulation, 38 C.F.R. § 3.400, for the assignment of effective dates.  The appellant was thus informed of what was needed to achieve an earlier effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the 40 percent evaluation for chronic fatigue syndrome.  

Turning to the remaining claim, in correspondence dated in March 2010 VA informed the appellant of what evidence was required to substantiate his hearing loss claim and his and VA's respective duties for obtaining evidence.  VA also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice with respect to the hearing loss claim was completed prior to the initial AOJ adjudications denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his hearing loss claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.


Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's correspondence.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

A VA examination at this point would not result in any findings relevant to the Veteran's earlier effective date claim.  

A VA audiological examination was conducted in April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as the report reflects a review of the Veteran's service treatment records and VA records, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Veteran's service treatment records show that at his June 1991 reference audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
20
LEFT
5
0
-5
0
-10

The report of an April 1995 audiogram, conducted shortly before separation, shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
00
00
15
LEFT
10
5
00
-5
00

The April 2010 VA examination report provides that the examiner reviewed the Veteran's service treatment records and VA medical records, and sets forth the relevant inservice and post service audiological and noise-exposure history.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
45
45
LEFT
10
5
15
55
55

The final pertinent diagnosis was right sensorineural hearing loss, normal to moderate, and left sensorineural hearing loss, normal to moderately severe.  The examiner stated the opinion that the Veteran's current left ear hearing loss was "not likely" to be related to military noise exposure.  As a rationale, she noted that the Veteran's hearing was normal at separation.  She stated that a temporary threshold shift disappears 16 to 48 hours after exposure to loud noise.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a [subsequent] normal audiogram would verify that the hearing had recovered without permanent loss.  

The Board recognizes that the examiner used the standard "not likely."  In the context of the report as a whole, and specifically in light of her rationale, the Board finds that the clear meaning of her opinion is that it is not at least as likely as not that the Veteran's hearing loss is related to active duty.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained her opinion with her own expertise, as well as detailed references to medical findings in the Veteran's service treatment records.  This latter fact is particularly important, in the Board's judgment, as the references to medical findings make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the April 2010 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's bilateral hearing loss to his active duty.

In addition, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of bilateral hearing loss within one year of the Veteran's separation from service.  Thus, presumptive service connection is not warranted.

The Board recognizes the Veteran's contentions as to active duty noise exposure.  He is competent to report having sustained acoustic trauma during active duty.  In fact, he is service-connected for tinnitus.  Since his contentions are consistent with the circumstances of his service, they are deemed to be credible.  

The Board also recognizes the Veteran's contentions that he incurred bilateral hearing loss during or as a result of active duty.  However, they do not constitute medical evidence in support of his claim.  Nor is hearing loss susceptible to lay expertise.  Unlike tinnitus, the determination of the presence, nature and severity of hearing loss is typically determined through result to audiometric equipment, rather than subjective observations.  The Veteran's lay senses are not, in the Board's opinion, a reasonable substitute for audiometric equipment.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe bilateral hearing loss symptoms during or after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of his current disability.  As such, the Board finds that the Veteran's assertions are outweighed by the April 2010 VA medical opinion.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Sleep Apnea

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

The Veteran was granted service connection for asthma by a June 2000 rating decision, and service connection for fatigue by a February 2003 Board decision.  

The report of an October 2010 VA sleep apnea examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, recent sleep study results, and current examination results.  The report observes that the Veteran complained of problems with snoring for many years, including during active duty.  The resulting diagnosis was obstructive sleep apnea.  The examiner expressed the opinion that it was at least as likely as not (50/50 probability) that the Veteran's sleep apnea was caused by or a result of his service-connected asthma or chronic fatigue syndrome.  He explained that the Veteran was frequently told he snored during active duty but was never evaluated or treated for sleep apnea "even though it may have been present at that time."  The examiner provided a detailed medical explanation why asthma and chronic fatigue syndrome did not result in sleep apnea.  He then stated that the Veteran had provided a history of loud snoring while on active duty "which was actually part of recently diagnosed obstructive sleep apnea."  

In a March 2011 addendum, the examiner clarified his earlier report and stated that the Veteran's sleep apnea was less likely as not caused by or the result of the  Veteran's service-connected asthma or chronic fatigue syndrome.  

Although the Veteran's original September 2010 claim was for service connection for sleep apnea, secondary to service-connected asthma or chronic fatigue syndrome, the Board is not limited to that theory of entitlement.  In this case, the October 2010 VA examiner plainly links the Veteran's reported loud snoring during active duty to the recently diagnosed sleep apnea.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  In this regard, the Veteran is competent to report that he was told that he snored loudly during active duty, and the Board finds no reason to doubt his credibility on this point.  His service treatment records reflect that he complained of fatigue.  Moreover, the VA examiner also considered the Veteran's testimony on this point to be medically plausible enough to base his medical opinion on it.  

In light of the foregoing, the Board finds that service connection for sleep apnea is warranted.  

Earlier Effective Date

The Veteran is claiming entitlement to an earlier effective date for the award of a 40 percent evaluation for chronic fatigue syndrome.  

The June 2009 rating determination granted a 40 percent evaluation for chronic fatigue syndrome, effective May 26, 2009.  Previously, this disability was identified as fatigue and evaluated as noncompensable.  The rating decision explained that May 26, 2009, was the date on which the Veteran's claim for an increased evaluation was received.  

The relevant law states that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In the present case, VA received the Veteran's claim for an increased evaluation on May 26, 2009.  The Board has considered whether any evidence of record prior to May 26, 2009, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2011). 

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to May 26, 2009, indicating an intent to apply for a compensable evaluation for chronic fatigue syndrome.  

The Board further notes that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, no such report which meets the criteria of the above regulation is on file.  

Based on the above, there is no possible date of claim, formal or informal, earlier than May 26, 2009. 

Next, under 38 C.F.R. § 3.400(o)(2), it is necessary to determine whether it was factually ascertainable that at any time between May 26, 2008, and May 26, 2009, an increase in severity of the Veteran's chronic fatigue syndrome took place that warranted an increased evaluation under Diagnostic Code 6354.  

After a review of the Veteran's VA medical records dated between May 26, 2008, and May 26, 2009, the Board finds no basis for concluding that such an increase was factually ascertainable.  

In sum, the presently assigned effective date of May 26, 2009, is appropriate and there is no basis for an award of a 40 percent evaluation for chronic fatigue syndrome prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See generally Gilbert, supra; Ortiz, supra.





ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for sleep apnea is granted.

An effective date prior to May 26, 2009, for the grant of a 40 percent evaluation for chronic fatigue syndrome is denied. 


REMAND

A preliminary review of the record indicates that the issues of entitlement to increased evaluations for chronic fatigue syndrome, asthma, headaches and flat feet, and entitlement to a TDIU, require additional development.  

In November 2009 correspondence, the Veteran strongly disagreed with the accuracy of the history and current complaints for his asthma, chronic fatigue syndrome and headaches set forth in June 2009 VA examination reports.  

In this regard, the Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr, supra; see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

As VA treatment records dated through September 2011 show continued complaints and treatment of these disabilities, the Board finds that another VA examination is necessary to ensure that the Veteran's own complaints and reported symptoms are sufficiently considered by a VA examiner. 

The Board also finds it significant that the June 2009 VA examinations were the most recent VA examinations specifically addressing the Veteran's asthma, chronic fatigue syndrome, headaches and bilateral pes planus.  In this regard, the Board notes that while an April 2010 VA examination report provides some findings with respect to these disabilities, the examination was a general medical examination not specifically designed to determine the current nature and level of severity of these disabilities.  Moreover, the Veteran has not had a pulmonary function test since January 2011.  

The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The Veteran's TDIU claim is inextricably intertwined with the increased evaluation issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected chronic fatigue syndrome.  The claims file must be made available to the examiner.  The examiner is also asked to address whether this disability affects the Veteran's employability.  A complete rationale for all opinions expressed must be provided.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected asthma.  The claims file must be made available to the examiner.  The examiner is also asked to address whether this disability affects the Veteran's employability.  A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected headaches.  The claims file must be made available to the examiner.  The examiner is also asked to address whether this disability affects the Veteran's employability.  A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected bilateral pes planus.  The claims file must be made available to the examiner.  The examiner is also asked to address whether this disability affects the Veteran's employability.  A complete rationale for all opinions expressed must be provided.

5.  Then, readjudicate the Veteran's claims for increased evaluations for chronic fatigue syndrome, asthma, headaches and flat feet, and a TDIU.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


